MILLER, Presiding Judge,
dissenting.
I respectfully dissent from Division 1 of the majority’s opinion because campus policemen who are employed by private colleges and universities do not fall within the statutory definition of a State employee under the Georgia Tort Claims Act (“GTCA”), OCGA § 50-21-20 et seq.
The Georgia Constitution [as amended in 1991] provides that sovereign immunity extends to the State and all of its departments and agencies, and that the State’s sovereign immunity can only be waived by a constitutional provision or an Act of the General Assembly that specifically provides for such waiver and the extent thereof. Ga. Const, of 1983, Art. I, Sec. II, Par. IX (e).
(Citations, punctuation and footnote omitted.) Ga. Dept. of Community Health v. Data Inquiry, 313 Ga. App. 683, 685 (1) (722 SE2d 403) (2012). The GTCA was enacted under the authority of the 1991 constitutional amendment. “The legislative intent with respect to the state’s liability is set out in OCGA § 50-21-21 (a).” (Citations and punctuation omitted.) Hilson v. Dept. of Public Safety, 236 Ga. App. 638, 639-640 (512 SE2d 910) (1999). In that subsection,
the General Assembly stated its legislative intent to strike a balance between the inherently unfair and inequitable results which occur in the strict application of the traditional doctrine of sovereign immunity and the need to limit the exposure of the state treasury to tort liability since in acting for the public good and in responding to the public need, state government must provide a broad range of services and perform a broad range of functions throughout the entire state, regardless of how much exposure to liability may be involved.
(Citation and punctuation omitted; emphasis supplied.) Ga. Forestry Comm. v. Canady, 280 Ga. 825, 826 (632 SE2d 105) (2006).
The GTCA provides that State officers or employees who commit torts while acting within the scope of their official duties or employment are not subject to lawsuit or liability for those acts. See OCGA § 50-21-25 (a). Campus policemen Gaetano Antinozzi, Gregory *82Scott and Henry Hope argue that they are entitled to immunity under the GTCA because they are law enforcement officers within the meaning of OCGA § 50-21-22 (7). The issue of whether the campus policemen were entitled to immunity under the GTCA is a question of law which requires this Court to determine whether they are State employees. See Hardin v. Phillips, 249 Ga. App. 541, 543 (1) (547 SE2d 565) (2001).
OCGA § 50-21-22 provides the following definitions:
(5) “State” means the State of Georgia and any of its offices, agencies, authorities, departments, commissions, boards, divisions, instrumentalities, and institutions, but does not include counties, municipalities, school districts ... and other local authorities.
(6) “State government entity” means a state office, agency, authority, department, commission, board, division, instrumentality, or institution.
(7) “State officer or employee” means an officer or employee of the state, elected or appointed officials, law enforcement officers, and persons acting on behalf or in service of the state in any official capacity, whether with or without compensation, but the term does not include an independent contractor doing business with the state. The term state officer or employee also includes any natural person who is a member of a board, commission, committee, task force, or similar body established to perform specific tasks or advisory functions, with or without compensation, for the state or a state government entity, and any natural person who is a volunteer participating as a volunteer, with or without compensation, in a structured volunteer program organized, controlled, and directed by a state government entity for the purposes of carrying out the functions of the state entity.... Except as otherwise provided for in this paragraph, the term shall not include a corporation whether for profit or not for profit, or any private firm, business proprietorship, company, trust, partnership, association, or other such private entity.
(Emphasis supplied.) OCGA § 50-21-22 (5)-(7). In construing this statute,
we apply the fundamental rules of statutory construction that require us to construe the statute according to its terms, *83to give words their plain and ordinary meaning, and to avoid a construction that makes some language mere surplusage. At the same time, we must seek to effectuate the intent of the legislature.
(Citation and punctuation omitted.) Currid v. DeKalb State Court Probation Dept., 285 Ga. 184, 187 (674 SE2d 894) (2009).
The plain language of the GTCA excludes employees of corporations or private entities, such as Agnes Scott College (“ASC”), from the definition of State employee or officer. See OCGA § 50-21-22 (7); Summerlin v. Ga. Pines Community Svc. Bd., 286 Ga. 593, 595 (1) (690 SE2d 401) (2010).4 Moreover, this case does not involve exposure of the State treasury to tort liability. See Canady, supra, 280 Ga. at 826. Therefore, the campus policemen are not immune from suit under the GTCA. See Johnson v. Ga. Dept. of Human Resources, 278 Ga. 714, 717 (3) (606 SE2d 270) (2004) (holding that a corporate child-care facility and its employee did not fall within the statutory definition of an “employee” under the GTCA); compare Hardin, supra, 249 Ga. App. at 543-544 (1) (holding that individuals employed by a public college within the State university system are State employees as that term is defined in OCGA § 50-21-22 (7)). Nevertheless, the campus policemen argue that they have law enforcement powers within the meaning of the Campus Policemen Act, OCGA § 20-8-1 et seq.
This Court must construe the GTCA together with the Campus Policemen Act, and harmonize the two statutes if possible so as to give effect to legislative intent. See Ferdinand v. Bd. of Commrs. of Fulton County, 281 Ga. 643, 644 (641 SE2d 787) (2007). OCGA § 20-8-1 pertinently provides:
(2) “Campus policeman” means an employee of an educational facility whose duties include the enforcement of the laws of this state; the preservation of public order; the protection of life and property; the prevention, detection, or investigation of crime; or any combination thereof.5
*84OCGA § 20-8-2 provides:
On the campus of an educational facility, a campus policeman employed by such educational facility who is certified in accordance with Code Section 20-8-3 and when authorized by the governing body or authority of such educational facility shall have the same law enforcement powers, including the power of arrest, as a law enforcement officer of the local government with police jurisdiction over such campus.
Campus policemen are not authorized to exercise law enforcement powers unless they are certified by the Georgia Peace Officer Standards and Training Council (hereinafter “POST certified”). See OCGA § 20-8-3.
As an initial matter, we note that the complaint is silent as to whether the campus policemen are POST certified as required by OCGA § 20-8-3. Nevertheless, even assuming that the campus policemen were properly certified, they were not State officers or employees within the meaning of the GTCA. Nothing in the Campus Policemen Act indicates that a campus policeman is considered to be a State employee. The mere fact that campus police officers are given authority to perform certain functions under the Campus Policemen Act does not make them State officers or employees.6 See The Corp. of Mercer Univ. v. Barrett & Farahany, LLP, 271 Ga. App. 501, 502-503 (1) (a) (610 SE2d 138) (2005) (holding, in the context of interpreting the Open Records Act, OCGA § 50-18-70 et seq., that campus police officers working for a private institution were not public officers or employees, even though they had law enforcement powers under the Campus Policemen Act). Furthermore, it is clear that not every law *85enforcement officer, regardless of his employer, is a State officer. See Nichols v. Prather, 286 Ga. App. 889, 893 (1) (650 SE2d 380) (2007) (holding that, under the GTCA, a sheriffs department was not a State government entity, and a county sheriff and his employees were not State officers or employees). Regardless of whether the campus policemen had law enforcement powers under the Campus Policemen Act, they were employees of a private entity, were not acting on behalf or in service of the State, and did not fall within the statutory definition of a State employee under OCGA § 50-21-22 (7). Thus, the trial court properly found that the campus policemen were not immune from suit under the GTCA.
I also dissent to the majority’s opinion as to Division 2 because Hartley could show that ASC is vicariously liable for the campus policemen’s actions if she presents evidence that they were acting within the scope and course of their employment for ASC.
The clearest case of vicarious liability ... is that of a master for harm caused by acts of his servant. Under the principle of respondeat superior, employers are generally jointly and severally liable along with the tortfeasor employee for the torts of employees committed within the scope of employment. . . .When an employee causes an injury to another, the test to determine if the employer is liable is whether the employee was acting within the scope of the employee’s employment and on the business of the employer at the time of the injury.
(Citations and punctuation omitted.) Chorey, Taylor & Feil, P.C. v. Clark, 273 Ga. 143, 144 (539 SE2d 139) (2000). The question of whether an employee is acting within the scope of his employment, and the scope of his employer’s business at the time of an injury to another is a jury question, except in plain and indisputable cases. See Howard v. J. H. Harvey Co., 239 Ga. App. 677, 681 (5) (521 SE2d 691) (1999).
Here, the complaint alleged that the campus policemen were acting within the scope and course of their employment. Specifically, Hartley alleged that the campus policemen were ASC employees, acting within the line and scope of their employment, when they investigated the reported assault and then initiated proceedings to secure Hartley’s arrest. Nevertheless, Defendants argue that ASC incurred no vicarious liability because the campus policemen were engaged in law enforcement activities that constituted a public service, not acting in furtherance of ASC’s business. Defendants’ argument is unavailing, because they have not shown that Hartley could not possibly present evidence that the campus policemen were *86ASC’s employees acting within the scope of their employment. Construing the allegations in the light most favorable to Hartley, a jury could find that ASC is vicariously liable for the campus policemen’s actions if Hartley proves that they were acting within the scope of their employment. See Smith v. Germania of America, 249 Ga. App. 587, 589 (549 SE2d 423) (2001) (holding that the owner and manager of an apartment complex could be vicariously liable for the actions of three police officers if the plaintiffs proved that the officers were employees acting within the scope of their employment).
Decided March 29, 2013
Bendin, Sumrall & Ladner, Brian D. Trulock, for appellants.
Bell & Mulholland, Lloyd N. Bell, for appellee.
Weinberg, Wheeler, Hudgins, Gunn & Dial, Robert P. Marcovitch, Jenna Colvin, amici curiae.
I am authorized to state that Presiding Judge Phipps and Presiding Judge Doyle join in this dissent.

 The Supreme Court of Georgia’s decision in Summerlin, supra, 286 Ga. at 593, does not support the campus policemen’s argument that they are entitled to immunity under the GTCA, because that case involved health care workers who were working as borrowed servants for a State agency. Thus, the health care workers were working on behalf or in service of the State as set forth in OCGA § 50-21-22 (7).


 OCGA § 20-8-1 also provides:
(1) “Campus” means the grounds and buildings owned or occupied by a college or university or the grounds and buildings of a school or training facility *84operated by or under the authority of the State Board of Education. The term “campus” shall also include any public or private property within 500 yards of the property of an educational facility and one-quarter mile of any public street or public sidewalk connecting different buildings of the same educational facility when the property or buildings of the educational facility are located within any county in this state having a population of 400,000 or more according to the United States decennial census of 1970 or any future such census.
(3) “College or university” means an accredited, nonproprietary, public or private educational institution of higher learning located in this state.
(4) “Educational facility’ means a college or university or a school or training facility operated by or under the authority of the State Board of Education.


 To the extent Defendants rely upon an opinion from the Office of the Attorney General providing that campus policemen are “law enforcement officers” under Georgia law, that reliance is misplaced. That opinion applies to the jurisdiction and authority of university system law enforcement officers, and the university system is statutorily defined in OCGA § 20-3-50 as the University of Georgia and its branches, not private institutions like ASC. See 1993 Op. Atty. Gen. 57.